     2:18-cv-00151-DCN        Date Filed 10/09/20      Entry Number 182        Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

  BERKELEY COUNTY SCHOOL                                  C/A No. 2:18-cv-00151-DCN
  DISTRICT,

                          Plaintiff,

         v.                                            NOTICE OF DISMISSAL OF
                                                       DEFENDANTS STANLEY J.
  HUB INTERNATIONAL LIMITED, HUB                    POKORNEY AND SCOTT POKORNEY
  INTERNATIONAL MIDWEST LIMITED,                         WITHOUT PREJUDICE
  KNAUFF INSURANCE AGENCY, INC.,
  STANLEY J. POKORNEY, SCOTT
  POKORNEY, and BRANTLEY THOMAS,

                          Defendants.


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Berkeley

County School District, through undersigned counsel, hereby gives notice that all claims against

Defendants Stanley J. Pokorney and Scott Pokorney are dismissed without prejudice.

                                            Respectfully submitted by:

                                            s/Phillip D. Barber
                                            Richard A. Harpootlian (Fed. ID No. 1730)
                                            Christopher P. Kenney (Fed. ID No. 11314)
                                            Phillip D. Barber (Fed. ID No. 12816)
                                            RICHARD A. HARPOOTLIAN, P.A.
                                            1410 Laurel Street
                                            Post Office Box 1090
                                            Columbia, SC 29202
                                            Telephone: (803) 252-4848
                                            Facsimile: (803) 252-4810
                                            rah@harpootlianlaw.com
                                            cpk@harpootlianlaw.com
                                            pdb@harpootlianlaw.com

                                            Joshua S. Whitley, Esquire
                                            Federal Bar No.: 10829
                                            S. Tyler Graves, Esquire
                                            Federal Bar No.: 12832



                                                1
     2:18-cv-00151-DCN      Date Filed 10/09/20   Entry Number 182         Page 2 of 2




                                        Smyth Whitley, LLC
                                        126 Seven Farms Drive
                                        First Citizens Plaza, Suite 260
                                        Charleston, South Carolina 29492
                                        843.606.5635 Office
                                        843.654.4095 Facsimile
                                        jwhitley@smythwhitley.com
                                        tgraves@smythwhitley.com

                                        Jeffrey A. Breit, Esq.
                                        Virginia State Bar No.: 18876
                                        BREIT CANTOR GRANA BUCKNER,
                                        PLLC
                                        600 22nd Street, Suite 402
                                        Virginia Beach, Virginia 23451
                                        757.670.3888 Office
                                        757.670.3939 Facsimile
                                        Jeffrey@breitcantor.com

                                        Pro Hac Vice

                                        ATTORNEYS FOR PLAINTIFF
                                        BERKELEY COUNTY SCHOOL DISTRICT

October 9, 2020
Columbia, South Carolina.




                                          2
